Case 1:20-cv-01206-STV Document 1 Filed 04/29/20 USDC Colorado Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

                   1:20-cv-01206
Civil Action No. ________________________

SCOTT M. RUNYON, individually, and on behalf of all others similarly situated,

     Plaintiff,

v.

EVERQUOTE, INC.,

     Defendant.


                                 CLASS ACTION COMPLAINT


         NOW COMES SCOTT M. RUNYON, individually, and on behalf of all others

similarly situated, through his undersigned counsel, complaining of Defendant,

EVERQUOTE, INC., as follows:

                                   NATURE OF THE ACTION

         1.       This action is seeking redress for violation(s) of the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227 et seq. and invasion of privacy by seclusion.

                                  JURISDICTION AND VENUE

         2.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

         3.       This court has supplemental jurisdiction over Plaintiff’s state law claim

pursuant to 28 U.S.C. § 1334.

         4.       Venue in this district is proper under 28 U.S.C. § 1391(b)(2).



                                                1
Case 1:20-cv-01206-STV Document 1 Filed 04/29/20 USDC Colorado Page 2 of 12




                                         PARTIES

       5.     SCOTT M. RUNYON (“Plaintiff”) is a natural person, over 18-years-of-age,

who at all times relevant resided in Littleton, Colorado.

       6.     Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

       7.     EVERQUOTE, INC. (“Defendant”) is an online insurance marketplace that

provides lead generation services to insurance companies nationwide.

       8.     Defendant maintains its principal place of business in Cambridge,

Massachusetts.

       9.     Defendant conducts business in the State of Colorado and is registered with

Colorado Secretary of State.

       10.    Defendant is a “person” as defined by 47 U.S.C. § 153(39).

                               GENERAL ALLEGATIONS

       11.    Upon information and belief, Defendant develops marketing campaigns

using a combination of sales channels, with an emphasis on outbound telemarketing.

       12.    Upon information and belief, Defendant utilizes third party vendors to

market its services.

       13.    Upon information and belief, Defendant’s vendors are essential to their

telemarketing activities.

       14.    Upon information and belief, Defendant’s ability to increase revenue

depends significantly on its access to high-quality vendors.

       15.    Defendant is subject to liability under the TCPA for actions of its third party

vendors who are engaging in outbound telemarketing efforts on its behalf.
                                         2
Case 1:20-cv-01206-STV Document 1 Filed 04/29/20 USDC Colorado Page 3 of 12




       16.     Defendant’s third party vendors identify themselves as representatives of

“EverQuote.”

       17.     Upon information and belief, Defendant’s outbound telemarketing efforts

include the use of an automated telephone dialing system (“ATDS”) to solicit consumers

nationwide.

       18.     The Federal Trade Commission (“FTC”) has held that a basic function of an

ATDS is the ability to dial thousands of numbers in a short time period.

       19.     The technology employed by Defendant has the capacity – (A) to store or

produce telephone numbers to be called, using a random or sequential number generator;

and (B) to dial such numbers.

       20.     An ATDS allows Defendant’s telemarketing agents to only communicate

with consumers who answer their phone.

       21.     Consequently, Defendant shifts the burden of wasted time to consumers

with unsolicited calls and messages.

                                FACTUAL ALLEGATIONS

       22.     At all times relevant, Plaintiff was the sole operator, possessor, and

subscriber of the number ending in 8898.

       23.     At all times relevant, Plaintiff’s number ending in 8898 was assigned to a

cellular telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       24.     At all times relevant, Plaintiff was financially responsible for his cellular

telephone equipment and services.


                                             3
Case 1:20-cv-01206-STV Document 1 Filed 04/29/20 USDC Colorado Page 4 of 12




        25.   Years ago (less than four years), Plaintiff was on the market for automobile

insurance and may have submitted his contact information to an insurance broker (not

Defendant) that was assisting Plaintiff in securing automobile insurance.

        26.   Shortly thereafter, Defendant began placing sales calls to Plaintiff’s cellular

phone.

        27.   Plaintiff answered Defendant’s calls on numerous occasions and advised

Defendant that he already secured automobile insurance coverage and requested that

Defendant cease the sales calls. Specifically, Plaintiff told Defendant to “lose my number.”

        28.   During each answered call, Plaintiff experienced a lengthy pause prior to

being connected to a representative of Defendant.

        29.   Despite Plaintiff’s request that the calls cease, Defendant continued placing

sales calls to Plaintiff cellular phone.

        30.   Defendant’s sales calls came from various numbers, including (800) 928-

8914.

        31.   In total, Plaintiff received dozens of sales calls from Defendant after he

requested that the calls cease.

        32.   At no time did Plaintiff provide Defendant with express written consent to

place calls to his cellular phone.

        33.   Defendant’s unsolicited telemarketing phone calls have caused Plaintiff

actual harm, including but not limited to, aggravation that accompanies unsolicited

telemarketing phone calls, anxiety, emotional distress, increased risk of personal injury

resulting from the distraction caused by the phone calls, wear and tear to Plaintiff’s cellular
                                              4
Case 1:20-cv-01206-STV Document 1 Filed 04/29/20 USDC Colorado Page 5 of 12




phone, intrusion upon and occupation of Plaintiff’s cellular telephone, temporary loss of

use of Plaintiff’s cellular phone, invasion of privacy, loss of battery charge, loss of

concentration, mental anguish, nuisance, the per-kilowatt electricity costs required to

recharge Plaintiff’s cellular telephone as a result of increased usage of Plaintiff’s

telephone services, and wasting Plaintiff’s time.

       34.    Concerned with Defendant’s intrusive conduct, Plaintiff retained counsel to

compel Defendant to cease its sales calls.

                                 CLASS ALLEGATIONS

       35.    All paragraphs of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

       36.    Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(2) and 23(b)(3)

individually, and on behalf of all others similarly situated (“Putative Class”) defined as

follows:

       All persons residing in the State of Colorado: (a) to whom Defendant and/or
       a third party acting on Defendant’s behalf, made one or more non-
       emergency phone call(s); (b) promoting Defendant’s products or services;
       (c) to their cellular telephone number; (d) using an automatic telephone
       dialing system; and (e) at any time in the period that begins four years
       before the date of the filing of the original complaint through the date of
       class certification.

       37.    The following individuals are excluded from the Putative Class: (1) any

Judge or Magistrate Judge presiding over this action and members of their families; (2)

Defendant, Defendant’s subsidiaries, parents, successors, predecessors, and any entity

in which Defendant or their parents have a controlling interest and their current or former

employees, officers and directors; (3) Plaintiff’s attorneys; (4) persons who properly
                                          5
Case 1:20-cv-01206-STV Document 1 Filed 04/29/20 USDC Colorado Page 6 of 12




execute and file a timely request for exclusion from the Putative Class; (5) the legal

representatives, successors or assigns of any such excluded persons; and (6) persons

whose claims against Defendant have been fully and finally adjudicated and/or released.

A.     Numerosity

       38.     The exact number of members of the Putative Class are unknown and not

available to Plaintiff at this time, but it is clear that individual joinder is impracticable.

       39.     Upon information and belief, Defendant made phone calls to thousands of

consumers who fall into the definition of the Putative Class.

       40.     Members of the Putative Class can be objectively identified from records of

Defendant and any affiliated marketers/vendors to be gained in discovery.

B.     Commonality and Predominance

       41.     There are many questions of law and fact common to the claims of Plaintiff

and the Putative Class, and those questions predominate over any questions that may

affect individual members of the Putative Class. Common questions for the Putative

Class include, but are not necessarily limited to the following:

               A.     Whether Defendant used an “automatic telephone dialing system” as

                      defined by the TCPA and applicable FCC regulations and orders.

               B.     Whether Defendant had prior express consent to contact Plaintiff and

                      the members of the Putative Class when it placed, or caused to be

                      placed phone calls to their cellular phones using an automatic

                      telephone dialing system.


                                                6
Case 1:20-cv-01206-STV Document 1 Filed 04/29/20 USDC Colorado Page 7 of 12




               C.     Damages, including whether Defendant’s violations were performed

                      willfully or knowingly such that Plaintiff and the members of the

                      Putative Class are entitled to treble damages.

C.    Typicality

      42.      Plaintiff’s claims are typical of members of the Putative Class because

Plaintiff and members of the Putative Class are entitled to damages as result of

Defendant’s conduct.

D.    Superiority and Manageability

      43.      This case is also appropriate for class certification as class proceedings are

superior to all other available methods for the efficient and fair adjudication of this

controversy.

      44.      The damages suffered by the individual members of the Putative Class will

likely be relatively small, especially given the burden and expense required for individual

prosecution.

      45.      By contrast, a class action provides the benefits of single adjudication,

economies of scale and comprehensive supervision by a single court.

      46.      Economies of effort, expense, and time will be fostered and uniformity of

decisions ensured.

E.    Adequate Representation

      47.      Plaintiff will adequately and fairly represent and protect the interests of the

Putative Class.



                                              7
Case 1:20-cv-01206-STV Document 1 Filed 04/29/20 USDC Colorado Page 8 of 12




          48.     Plaintiff has no interests antagonistic to those of the Putative Class, and

Defendant has no defenses unique to Plaintiff.

          49.     Plaintiff has retained competent and experienced counsel in consumer

class action litigation.

                                          CLAIMS FOR RELIEF

                                            COUNT I:
                Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)
                  (On behalf of Plaintiff and Members of the Putative Class)

          50.     All paragraphs of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

          51.     Among other things, the TCPA prohibits certain calls to wireless and

residential numbers unless the caller has the prior express consent of the called party.

47 U.S.C. § 227(b)(1)(A).

          52.     Under the TCPA consent rules, some types of calls require prior express

written consent, while other types of calls do not require that the consent be in writing.

          53.     “Prior     express       written   consent”   is   required   for   (a)    all

telemarketing/promotional calls/texts made using an ATDS placed to wireless numbers,

and (b) all artificial or prerecorded telemarketing/promotional voice calls to wireless and

residential numbers. 1

          54.     The TCPA consent rules define “prior express written consent” as “an

agreement, in writing, bearing the signature of the person called that clearly authorizes


1   47 C.F.R. §§ 64.1200(a)(2) and (3).

                                                     8
Case 1:20-cv-01206-STV Document 1 Filed 04/29/20 USDC Colorado Page 9 of 12




the seller to deliver or cause to be delivered to the person called advertisements or

telemarketing messages using an ATDS or an artificial or prerecorded voice, and the

telephone number to which the signatory authorizes such advertisements or

telemarketing messages to be delivered.

       55.    Defendant and/or a third party acting on Defendant’s behalf placed or

caused to be placed solicitation phone calls to Plaintiff’s cellular telephone number ending

in 8898 utilizing an ATDS without Plaintiff’s prior express written consent in violation of

47 U.S.C. §227 (b)(1)(A)(iii).

       56.    Upon information and belief, based on the noticeable pause Plaintiff

experienced upon answering Defendant’s phone calls, Defendant employed an ATDS to

place calls to Plaintiff’s cellular telephone.

       57.    Upon information and belief, the ATDS employed by Defendant transfers

the call to a live representative once a human voice is detected, hence the conspicuous

delay before being connected to a live representative.

       58.    Upon information and belief, the system employed by Defendant to place

the calls to Plaintiff’s cellular phone produced Plaintiff’s telephone number using a random

or sequential number generator as Plaintiff never provided his phone number to

Defendant.

       59.    Upon information and belief, the system employed by Defendant to place

phone calls to Plaintiff’s cellular telephone has the capacity – (A) to store or produce

telephone numbers to be called, using a random or sequential number generator; and (B)

to dial such numbers.
                                                 9
Case 1:20-cv-01206-STV Document 1 Filed 04/29/20 USDC Colorado Page 10 of 12




       60.    Upon information and belief, Defendant has no database to maintain and

update consumers’ contact preferences and consent to call them.

       61.    As a result of Defendant’s violations of the TCPA, Plaintiff and the members

of the Putative Class are entitled to receive $500.00 in damages for each such violation.

       62.    As a result of Defendant’s knowing and willful violations of the TCPA,

Plaintiff and the members of the Putative Class are entitled to receive up to $1,500.00 in

treble damages for each such violation.

       WHEREFORE, Plaintiff, on behalf of himself and the members of the Putative

Class, requests the following relief:

       A.     an order granting certification of the proposed class, including the

              designation of Plaintiff as the named representative, and the appointment

              of the undersigned as Class Counsel;

       B.     an order finding that Defendant violated the TCPA;

       C.     an order enjoining Defendant from placing or causing to place further

              violating calls to consumers;

       D.     an award of $500.00 in damages to Plaintiff and the members of the

              Putative Class for each such violation;

       E.     an award of treble damages up to $1,500.00 to Plaintiff and the members

              of the Putative Class for each such violation; and

       F.     an award of such other relief as this Court deems just and proper.




                                              10
Case 1:20-cv-01206-STV Document 1 Filed 04/29/20 USDC Colorado Page 11 of 12




                                          COUNT II:
                            Invasion of Privacy by Seclusion
                               (Plaintiff’s Individual Claim)

       63.    All paragraphs of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

       64.    In Colorado, “to prevail on a claim for intrusion upon seclusion as a violation

of one’s privacy, a plaintiff must show that another has intentionally intruded, physically

or otherwise, upon the plaintiff’s seclusion or solitude, and that such intrusion would be

considered offensive by a reasonable person.” Doe v. High-Tech Inst., Inc., 972 P.2d

1060, 1065 (Colo. App. 1998).

       65.    This tort can encompass conduct such as persistent and unwanted

telephone calls. Quigley v. Rosenthal, 327 F.3d 1044, 1073 (10th Cir. 2003).

       66.    Defendant’s relentless telephone calls to Plaintiff’s cellular phone violated

Plaintiff’s right to privacy based on an intrusion upon his seclusion.

       67.    Taking into account Plaintiff’s multiple requests that Defendant cease its

sales calls, Defendant’s persistent and unwanted telephone calls would be highly

offensive to a reasonable person.

       WHEREFORE, Plaintiff requests the following relief:

       A.     a finding that Defendant violated Plaintiff’s right to privacy based on an

              intrusion upon his seclusion;

       B.     an award of actual damages;

       C.     an award of punitive damages; and


                                              11
Case 1:20-cv-01206-STV Document 1 Filed 04/29/20 USDC Colorado Page 12 of 12




      D.     an award of such other relief as this Court deems just and proper.

                             DEMAND FOR JURY TRIAL

      Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.



 Dated: April 29, 2020                        Respectfully submitted,

                                              SCOTT M. RUNYON

                                              By: /s/ Mohammed O. Badwan

                                              Mohammed O. Badwan, Esq.
                                              Joseph S. Davidson, Esq.
                                              Victor T. Metroff, Esq.
                                              Sulaiman Law Group, Ltd.
                                              Counsel for Plaintiff
                                              2500 South Highland Avenue
                                              Suite 200
                                              Lombard, Illinois 60148
                                              (630) 575-8180
                                              mbadwan@sulaimanlaw.com
                                              jdavidson@sulaimanlaw.com
                                              vmetroff@sulaimanlaw.com




                                           12
